Citation Nr: 1514078	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to toxic chemicals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1988, December 1990 to May 1991, and May 1993 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in March 2014, when it was remanded for further evidentiary development.  A remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2014).  

The Board's March 2014 remand sought development in two areas.  First, a complete copy of C. Moser's November 2004 report was to be sought.  Indeed, in C. Moser's report she stated that she was attaching three enclosures.  Those enclosures were not part of the Veteran's claims file.  The remand directed the AOJ to attempt to obtain such records and if such records were unobtainable, document that fact in the claims file and inform the Veteran in writing of the unavailability of those enclosures.

The AOJ's sole attempt to obtain those enclosures was via an April 2014 letter to the Veteran, seeking that he submit those enclosures.   In September 2014, via telephone, the Veteran conveyed that he had provided all appendices to VA and no longer had such evidence in his possession.  No further efforts to obtain the outstanding enclosures were made.

The AOJ's attempts to obtain those enclosures were not sufficient.  C. Moser prepared the November 2004 report while working for the Department of the Army, U.S. Army Center for Health Promotion and Preventative Medicine.  Thus, the November 2004 report is a federal record.  VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records. 38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  In this instance, the AOJ solely asked the Veteran to provide the relevant federal records in question.  It made no effort to obtain those records from the Department of the Army.  It cannot be said with any certainty that the enclosures do not exist as there was no effort to ask the maker of those records whether they exist.  Thus, the AOJ must comply with 38 C.F.R. § 3.159(c)(2) in an effort to obtain the enclosures from C. Moser's November 2004 report.

Second, a VA medical opinion as to whether the Veteran's prostate cancer was caused or aggravated by his military service was to be obtained.  In May 2014, a VA examiner opined that it was less likely than not that prostate cancer was incurred in or caused by service.  As rationale, the examiner noted that the Veteran was not diagnosed with prostate cancer until 2010.  She also explained that C. Moser's report stated that the Veteran's additional risk of developing cancer was much lower than what the Environmental Protection Agency (EPA) considers safe.  The examiner also opined that it would be speculative to state wether the Veteran's cancer was aggravated beyond its natural progression during service.  The examiner explained that the publication Up to Date did not discuss the carcinogenic effect of exposure to toxic chemicals, including oil fires.  

The examiner's second opinion is confusion.  The examiner could not opine as to whether prostate cancer was aggravated by the Veteran's exposure to certain toxins because a publication did not discuss the carcinogenic effects of such chemicals.  However, C. Moser's report indicates some increased risk due to exposure to said chemicals.  It is not readily apparent why the examiner was unable to opine as to whether prostate cancer was aggravated by the Veteran's exposure to environmental toxins.

Accordingly, the case is REMANDED for the following action:

1. Contact the Department of the Army, U.S. Army Center for Health Promotion and Preventative Medicine and any other appropriate location, to request the three enclosures to C. Moser's November 2004 report regarding the Veteran's environmental exposures during the Gulf War.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2. Forward the claims file to a VA examiner other than the author of the May 2014 opinion.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  The examiner should opine as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer was caused or aggravated beyond its natural progression by the Veteran's exposure to environmental toxins in service?

The examiner must specifically comment on C. Moser's November 2004 report in rendering an opinion.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Then readjudicate the claim, and if the benefit sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

